Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 7/8/2020. The examiner discussed the claim amendments and allowable subject matter with Attorney Smith on 2/8/2021. Attorney Smith advised an office action be mailed. Claims 1, 4-6, 19 have been amended. Claims 10, 17-18 have been cancelled. Claims 1-9, 11-16, 19-20 are pending. 
Applicants’ arguments have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/references from the previous office action are addressed below. In view of Applicant's claim amendments the following new/modified rejections are presented in this action. Accordingly, the action is made final. It is noted that Applicants’ previously elected cefazolin, epinephrine, lidocaine, corticosteroid, post-operative pain as species for examination. Claims 1-9, 11-16, 19-20 read on the elected species and are examined based on the merits herein.
	
			Response to Applicants’ Arguments
(I) Written Description:
	Applicants’ argue that claim 1 is amended to be limited to "[a] method of subcutaneous delivery of an antimicrobial agent to a subject to treat a localized pain". Support for subcutaneous delivery of a liquid composition comprising an antimicrobial agent dissolved in a tumescent solution is found throughout the specification as filed, for 
In view of the amendments to the claims, the claims are believed to be in compliance with the written description requirement. Therefore, the Applicant respectfully requests that the rejection be withdrawn.

In response, the amended claims use antimicrobial agent(s) in the treatment of localized pain. It is noted that the scope of the antimicrobial agents are large and include antibiotics, anti-fungals, anti-virals, and anti-protozoal. Applicants’ have support for treating surgical site infections with antibiotic composition. There is data in the instant specification that tumescent composition comprising anti-fungals or anti-virals or anti-protozoal were administered to the subjects to treat localized pain as claimed. The localized pain can occur in many regions and due to many causes. There is no support to identification of any subject with localized pain and then administering the claimed tumescent composition to treat localized pain. There is no evidence to support that Applicants’ had possession of the entire scope of the claimed subject matter. 
(II) Nonstatutory Double Patenting:
Applicants argue that none of the cited patents provide any basis for the presently claimed methods of "subcutaneous delivery of an antimicrobial agent to a subject to treat a localized pain," wherein the method includes the steps of "identifying a subject that has the localized pain and associated inflammation" prior to "delivering a mass of the liquid composition subcutaneously to a localized tissue associated with the localized pain and inflammation in the subject, wherein the antimicrobial agent reduces the localized pain". Accordingly, the Applicant respectfully requests that the rejections be withdrawn.

In response U.S. 9623030 is directed to the use of the tumescent composition comprising antibiotic for reducing surgical site infection in a patient during a medical surgical procedure and U.S, 10,322,083 is directed to the use of the tumescent composition comprising antibiotic for treating localized condition, e.g. post-operative 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 







    PNG
    media_image1.png
    299
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    648
    media_image2.png
    Greyscale

The instant claim recites a limitation of (a) identifying a subject that has the localized pain and associated inflammation, and (b) wherein the antimicrobial drug reduces the localized pain.
In the arguments dated 12/7/2020, Applicants’ in the Remarks section, para 1 state that no new matter has been added herewith and further state, 

    PNG
    media_image3.png
    142
    661
    media_image3.png
    Greyscale


As per [0106] and [0109], 

    PNG
    media_image4.png
    186
    563
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    163
    578
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    212
    575
    media_image6.png
    Greyscale

There is support for the term ‘tumescent antimicrobial therapy’ in [0106], and antimicrobial solution may comprise an antibiotic; the antimicrobial solution may comprise a local anesthetic and/or a vasoconstrictor; the antibiotics for tumescent 
There is no support for (i) identification of subjects that has localized pain and associated inflammation, (ii) no support that antimicrobials reduces the localized pain. 
It is noted that an antimicrobial is an agent that kills microorganisms or stops their growth. Antimicrobials are not just antibiotics or anti-bacterials but include anti-fungals, anti-virals, anti-protozoal agents. Applicants’ provide no support demonstrating that subcutaneous delivery of any antimicrobial treats localized pain. Thus, the recited limitations of identifying a subject that has the localized pain and associated inflammation, and the antimicrobial drug treats or reduces the localized pain is new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-9, 11-16,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The factors considered in the Written Description requirement are:
(1)    level of skill and knowledge in the art,
(2)    partial structure,
(3)    physical and/or chemical properties,
(4)    functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5)    the method of making the claimed invention
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high with regard to synthesis, isolation and structural characterization. Further, the bioassays and structure function assays and method of treatment require a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists and physicians to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:







    PNG
    media_image7.png
    496
    657
    media_image7.png
    Greyscale

It is claimed that administering any anti-microbial drug in tumescent solution treats or reduces localized pain. 
The instant specification mentions the term ‘tumescent antimicrobial therapy’ in [0106], and antimicrobial solution may comprise an antibiotic; the antimicrobial solution may comprise a local anesthetic and/or a vasoconstrictor; the antibiotics for tumescent delivery may be provided in a solution of tumescent local anesthetic or without such combination in [0108].
There is no data or evidence to administering any anti-microbial and treating/reducing the localized pain in the instant specification. 

(5) Method of making the claimed invention:
Applicants’ have provided guidance and examples with tumescent delivery of epinephrine (1:1000), lidocaine (1%) and antibiotic, cefazolin (Tables). Applicants have support for cefazolin, metronidazole, TLA and lidocaine, tumescent Antibiotic Delivery in Treatment of Infection and surgical treatment.
Applicants’ have not provided any guidance that any antimicrobial agent when administered as a tumescent solution will treat or reduce the localized pain in the subjects. 
Despite the advance training of those in the art, the chemical art is highly unpredictable and it is still not possible to predict the pharmacological activity or treatment efficacy of a compound based on the structure or based on the functionality alone. It is also not possible to predict the efficacy of a given class of compounds for the 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. In the instant case, the specification fails to provide sufficient descriptive information of treating localized pain with the anti-microbial agents as claimed. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 
Applicant is reminded that Vas-Cath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Cath at page 1115). See also In re Barker, 559 F.2d 588, 591, 194 USPQ470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).
Accordingly, it is deemed that the specification fails to provide adequate written description for a method of subcutaneous delivery of an anti-microbial drug to a subject to treat or reduce localized pain and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longl, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-9, 12-18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. 9623030 in view of Stammberger et al. (European Journal of Cardio-thoracic Surgery 18 (2000) 7-11).





    PNG
    media_image7.png
    496
    657
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



The reference claims is not explicit in teaching identification of a subject with localized pain and treatment of pain with the elected antibiotic. 
Stammberger teachings are to the effects following video-assisted thoracoscopic surgery. The reference teaches that after 2 weeks after the operation, 13% of patients suffered localized pain (see Abstract). 

it obvious to subcutaneously deliver tumescent composition comprising an antibiotic (cefazolin), lidocaine with a vasoconstrictor (epinephrine) in subjects with surgical site infection, further comprising an anti-inflammatory agent. It would have been obvious to a person of ordinary skill in the art to administer a tumescent composition comprising an antibiotic, e.g. cefazolin to the surgical site to reduce infection in the site for e.g. subjects who are undergone or undergoing thoracoscopic surgery. Thus, administration of such antibiotic tumescent solution would treat the localized pain associated with the surgery. Thus claims 1-6, 8-9 would have been obvious over the combined reference claims (1-6, 10-13 of ‘030 as they recite the same agent(s), and amount(s) in the method to be used) and Stammberger. As to claim 7, though the reference patent claim do not explicitly claim corticosteroid as an anti-inflammatory agent, it is well known in the art that corticosteroids lowers inflammation in the body. Thus, one of ordinary skill in the art would have found it obvious to use corticosteroid anti-inflammatory agent. As to claims 11-12, the reference claims 9, 15-16 teach the medical surgical procedure is selected from burn surgery, trauma surgery. Hence, in a site of burn requiring surgery, insertion of IV catheter into a vein may not be readily achieved (in burn patients) hence; instant method can be used in the context of emergency resuscitation in such situations. Claims 11-12 would have been obvious over claims 9, 15-16 of ‘030 as they teach providing antibiotic treatment to an acute infection by tumescent delivery with tumescent 
The instant claims 13-14 of the instant application would have been obvious over claims 1, 7-8, and 10 claims of‘030 as they teach that the surgery is liposuction and the procedure comprises an incision through the skin into the subcutaneous tissue of the patient or removal of subcutaneous tissue from the patient. As to claim 13, it is obvious that finding an accessible vein for IV access may be difficult in some obese patients and the reference claims (claims 1, 7) teaches liposuction as the medical procedure in the method and it is well known that liposuction is for obese subjects. Claims 14-15 would have been obvious over reference claims 1, 8 as they teach administration of tumescent composition by tumescent delivery to a subcutaneous compartment, the medical procedure can be liposuction and the medical surgical procedure comprises an incision through the skin into the subcutaneous tissue of the patient or removal of subcutaneous tissue from the patient. Claim 19 would have been obvious over the reference claim 9 as it teaches the same tumescent delivery technique for medical surgical procedures. A person of ordinary skill in the art would have found it obvious from the reference claims to use the tumescent technique to treat a localized condition, e.g. post-operative pain or surgical site infection to provide local anesthesia and other drugs/agents to specific region to control pain after surgery or a procedure in the patients. As to claim 20, it would have been obvious to a person of ordinary skill in the art to deliver drugs, e.g. cefazolin (antibiotic), corticosteroid (anti-inflammatory drug) along with tumescent composition in a tumescent delivery technique for reducing post-operative pain (localized condition) from the reference claims. As to the limitations of wherein a 

Claims 1-9, 11-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19 of U.S, 10,322,083 (‘083) in view of Stammberger et al. (European Journal of Cardio-thoracic Surgery 18 (2000) 7-11).
The instant claims 1, 20 as discussed above.
The reference claims are to a method of subcutaneous delivery of a drug or a therapeutic agent to a subject to treat a localized condition, the method comprising: (a) preparing a liquid composition consisting of the drug or the therapeutic agent dissolved in a tumescent solution, wherein the tumescent solution consists of a local anesthetic, a vasoconstrictor and a pharmaceutically acceptable carrier, and (b) delivering a mass of the liquid composition subcutaneously to a localized tissue in the subject, wherein the drug or the therapeutic agent treats the localized condition in the localized tissue, wherein a concentration of the drug or the therapeutic agent subcutaneously delivered exceeds a concentration of the drug or the therapeutic agent that can be safely achieved by intravenous delivery, and wherein an amount of the drug or the therapeutic 
The reference claims is not explicit in teaching identification of a subject with localized pain and treatment of pain with the elected antibiotic. 
Stammberger teachings are to the effects following video-assisted thoracoscopic surgery. The reference teaches that after 2 weeks after the operation, 13% of patients suffered localized pain (see Abstract). 
From Stammberger one of ordinary skill in the art would have found it obvious to identify a subject with localized pain (subjects after video-assisted thoracoscopic surgery). Claims 1, 19 would have been obvious over the teachings of the reference claims (1, 19) and Stammberger because the reference claims teach a method of subcutaneous delivery of a drug to treat a localized condition with a drug dissolved in tumescent composition comprising vasoconstrictor for treating a localized condition, e.g. post-operative pain in a subject using a tumescent composition comprising epinephrine, cefazolin, lidocaine, anti-inflammatory agent. Though the reference claim do not explicitly claim corticosteroid as an anti-inflammatory agent, it is well known in the art that corticosteroids lowers inflammation in the body. Thus, one of ordinary skill in the art would have found it obvious to use corticosteroid anti-inflammatory agent. As to claim 20, it would have been obvious over the reference claims 1-9, 19. As to claims 2-9, the 

					Conclusion
Applicant's amendment necessitated the new and modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627